Case 1:19-cv-11332-RWZ Document 2 Filed 06/14/19 Page 1 of 23

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS
EASTERN DIVISION

 

CHRISTINA K. STONE, :
PLAINTIFF, : Docket No.:

Ve

NASUNI CORPORATION, and
MATTHEW DEJOHN,
DEFENDANTS.

 

COMPLAINT AND JURY DEMAND
Nature of the Case

1. This is an action for declaratory judgment, permanent injunctive relief and
damages for injuries to Plaintiff as a result of Defendants’ unlawful employment
practices in violation of the Family & Medical Leave Act (hereinafter the
“FMLA”), the Americans with Disabilities Act (the “ADA”,) Title VII of the
Civil Rights Act, as amended (“Title VII’), and the Maxsechuaens Fair
Employment Practices Act (“M.G.L. ce. 151B”).

2. The Plaintiff, Christina K. Stone (“Ms. Stone” or “Plaintiff’), was employed by
the Defendants as a Senior Support Engineer. For her first two years of her
employment, Ms. Stone excelled in her role and performed her job without
discipline. She was such a stellar employee that in October 2016, Ms. Stone
earned the first prestigious UNI Award given by Nasuni, representing the
Employee of the Quarter. Her good standing changed after she asserted her rights

under the law and came under the supervision of Defendant Matthew DeJohn.
Case 1:19-cv-11332-RWZ Document 2 Filed 06/14/19 Page 2 of 23

Since at least November 2016, Defendants were on notice of Ms. Stone’s
disabilities, assertion of her rights under the law, and that she was a single mother
with two children with disabilities. Once Plaintiff was under Defendant DeJohn’s
supervision, Defendants treated Ms. Stone disparately due to her gender,
disabilities and assertion of her rights under the law. Defendants ignored her
requests for reasonable accommodation, failed to advise her properly of her rights
under the FMLA, and tried to get rid of her through unreasonable workloads and
scrutiny. Ultimately on December 15, 2017, Defendant DeJohn terminated
Plaintiff's employment without complying with Nasuni policies and procedures.
Shortly before Ms. Stone’s Christmas vacation, Defendants terminated her
employment because of her gender and disability, despite her rights under the
FMLA, Title VII, the ADA and M.L.G. c. 151B, and/or in retaliation for asserting
her rights under those laws. Ms. Stone suffered damages as a result of Defendants
unlawful actions.

The Parties
Ms. Stone is female and resides in Hopkinton, Middlesex County, Massachusetts
at all times relevant to this action. |
Nasuni Corporation is a foreign corporation with a principal place of business at
One Marina Park Drive, Boston, Essex County, Massachusetts.
Upon information and belief, Defendant Matt DeJohn is employed by Nasuni
Corporation as the Director of Global Support, and lives in Newton Highlands,
Middlesex County, Massachusetts.
Ms. Stone at all times described in this Complaint was an employee of Defendants

within the meaning of the FMLA, Title VII, the ADA and M.G.L. c. 151B.
10.

Li.

12.

13.

14,

Case 1:19-cv-11332-RWZ Document 2 Filed 06/14/19 Page 3 of 23

Defendant Nasuni Corporation at all times described in this Complaint was Ms.
Stone’s employer within the meaning of the FMLA, Title VII, the ADA and
MUGLL..¢..151B.

Jurisdiction and Venue
Federal jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331.
Supplemental jurisdiction over Plaintiff's state law claims is invoked pursuant to
28 U.S.C. § 1367.
Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and (c) in that
Plaintiff resides in this venue and a substantial part of the events or omissions
giving rise to the claims occurred in this venue.
On or about October 1, 2018, the Plaintiff filed a proper and timely charge of
discrimination with the Massachusetts Commission Against Discrimination
(“MCAD”), which charge was cross-filed with the Equal Employment
Opportunity Commission (“EEOC”).
Plaintiff notified the MCAD and the EEOC that she would be removing her case
and filing in federal court. The MCAD issued a dismissal on or about March 18,
2019, and the EEOC issued a dismissal on or about March 28, 2019. Those
dismissals are attached hereto as Exhibit A.
All administrative and jurisdictional prerequisites to suit have been satisfied.

Facts

Nasuni Corporation hired Plaintiff on or about September 15, 2014 as a Senior

Support Engineer.
1d.

16.

17.

18.

19,

20.

Case 1:19-cv-11332-RWZ Document 2 Filed 06/14/19 Page 4 of 23

Upon information and belief, Plaintiff was the only female Senior Support
Engineer in her local department.

Upon information and belief, after her termination, Plaintiff's position was filled
by a male candidate.

At all relevant times, Plaintiff was a single mother with two children. Both of
Plaintiffs sons have been diagnosed with disabilities. Defendants were aware of
same.

When Plaintiff took time off for medical appointments for herself or her children,
Nasuni Corporation treated her as if was trying to take advantage of the system,
whereas Plaintiff's male co-workers regardless of their parental and/or disabled
status took time for appointments as needed without it reflecting poorly on their
performance or perceived “commitment.” Some such appointments were for
treatment of Plaintiffs or her child’s serious medical condition(s). Despite this
knowledge, Plaintiff was not advised that she could take job-protected leave for
these appointments.

In December 2016, Plaintiff was hit by another vehicle while driving and suffered
injuries that caused neck injury and pain, and ultimately necessitated a period of
physical therapy, generally twice weekly. Despite, and/or because of, notice of
this condition, Nasuni Corporation placed Plaintiff under greater pressure and
scrutiny.

For years, Plaintiff had managed conditions of anxiety and depression.
Defendants’ unlawful treatment of her caused Plaintiff's condition to worsen. She

told Defendants about her condition on multiple occasions. Despite this
21.

22;

oo

24.

22.

26.

Bhs

Case 1:19-cv-11332-RWZ Document 2 Filed 06/14/19 Page 5 of 23

knowledge, Plaintiff was not advised that she could take job-protected leave for
her conditions.

In or about April 2017, Plaintiff began physical therapy for inj uries resultin g from
the car accident. Plaintiff was not placed on FMLA or informed of her rights to a
reasonable accommodation. Defendant DeJohn refused to permit Plaintiff time to
attend physical therapy during the workday. He even refused Plaintiff's request to
attend physical therapy during her lunchbreak. Rather, Plaintiff attended physical
therapy twice weekly and was required to make the time up on nights and
weekends.

Defendants were aware of Plaintiff's medical condition and need for ongoing
treatment.

Prior to Plaintiff's injury, she reported to John Gniadek, Vice President of
Support.

During Mr. Gniadek’s tenure, Plaintiff was not subjected to discipline, had a
reasonable workload and earned the first ever UNI Award recognizing the
employee of the quarter for exceptional contribution in or about October 2016.

In or about July 2017, Plaintiff was zl gned to report to Defendant Matthew
DeJohn.

Despite Plaintiff's previously stellar performance, Defendant DeJohn would
denigrate Plaintiff and frequently ask her if she was capable of performing her
job.

Almost immediately after assuming supervision of Plaintiff, Defendant DeJohn

targeted Plaintiff for a Performance Improvement Plan (PIP) that claimed she was
28.

29.

30.

31.

32,

Case 1:19-cv-11332-RWZ Document 2 Filed 06/14/19 Page 6 of 23

“below expectations,” and that she needed to show improvement in “every aspect
of [her] role.” The PIP was presented to Plaintiff on or about August 17, 2017,
and was designed as part of an artifice and scheme to support her termination or
force her to resign for unlawful reasons.

This PIP was not reflective of Plaintiff's performance. The PIP falsely and
negatively rated her performance.

Plaintiff made it through the PIP by not sleeping for three (3) days to achieve the
unrealistic goals set for her. Unlike her male peers, Plaintiff was often forced to
skip breaks, meals and sleep to keep up with the PIP and unreasonable work
requirements, which were not required of her male coworkers, such as updating
every case daily.

On October 13, 2017, Defendant DeJohn informed Plaintiff that she was taken off
the PIP and had shown improvement in all areas of plan.

Additionally, the work piled on under Defendant DeJohn. Plaintiff frequently
attempted to discuss her concerns about the increasing workload, the hours
required to complete the assignments and the impact this was having on her
medical conditions and home life.

Rather than acknowledging Plaintiff's legitimate concerns about her workload,
the impact it was having on her medical conditions, and discussing possible
accommodations and/or workload solutions, Defendant DeJohn would belittle,
threaten, and dismiss Plaintiff stating, “I don’t think you can do this job.”

Plaintiff's male co-workers were not subjected to such harsh treatment.
33.

34.

39.

36.

37.

Case 1:19-cv-11332-RWZ Document 2 Filed 06/14/19 Page 7 of 23

Defendant DeJohn stated he would assist Plaintiff in one-on-one meetings with
him; however, he regularly cancelled and/or ignored any such meetings.

For months, Plaintiff would tell Defendant DeJohn that he was unreasonably
increasing her workload. Plaintiff requested assistance and made reasonable
suggestions for resolution. Defendant DeJohn would ignore these requests and
suggestions.

When Plaintiff would attempt to discuss the reality of how long her assignments
took to complete, Defendant DeJohn would dismiss her reports stating she did not
need to work that long. Plaintiff offered to show Defendant DeJohn evidence that
would show the time necessary to complete these assignments. Defendant DeJohn
would state that he was not interested.

Plaintiff was supposed to be available for unscheduled customer calls from about
8 a.m. until 4 p.m. Plaintiff also had assignments she needed to complete. Plaintiff
worked hard to keep up with her workload while dealing with the call
interruptions.

Other employees were supposed to cover the calls with Plaintiff from 8 a.m. until
4 p.m. and then after 4 p.m. without Plaintiff . Plaintiff was frequently required to
work on calls coming in after 4 p.m. because her male co-workers were not
accepting calls, despite being scheduled to work on this line. Plaintiff was often
chastised for not answering calls after 4 p.m., while her male cohorts who were
scheduled to be on the line at those times were not chastised or disciplined.
Answering these calls made it difficult to keep up with her duties, and often kept

Plaintiff working late into the night to the detriment of her health.
38.

39.

40.

41.

42.

43,

44,

Case 1:19-cv-11332-RWZ Document 2 Filed 06/14/19 Page 8 of 23

Plaintiff would inform her supervisors and peers that the workload was negatively
impacting her health, putting them on notice that she may have a disability and/or
serious medical condition. When she took time off for herself and/or her son, she
would report this to her supervisors, further providing notice.

Plaintiff was targeted for termination and/or forced resignation due to her gender,
perceived or actual disability and/or for taking protected activities.

Plaintiff was disciplined for issues for which her male and non-disabled
counterparts were not. For example, Plaintiff was disciplined for not responding
in three (3) days to a matter and/or for not daily updating Salesforce on all
matters, while her male and/or non-disabled co-workers would often delay for
months without consequence.

Plaintiff's legitimate concerns and complaints were ignored and dismissed
because she is female.

At times, Defendant DeJohn would state Nasuni Corporation needed to update the
caseload and hire new people. But no help was forthcoming.

Plaintiff had to fight for holiday pay given freely to her male and/or non-disabled
counterparts.

A manager, Christopher LaCasse, would criticize Plaintiff for not completing a
task or make incorrect statements in a meeting. When Plaintiff would offer to
prove she had in fact completed the task or provide the correct information (as her
role required), he would dismiss Plaintiff stating he was not interested. Tellingly,
Mr. LaCasse would take particular offense when it was Plaintiff — the only female

on the team — who would tell him the information given to the group was wrong.
45.

46.

47.

48.

49.

50.

51.

Das

a3:

Case 1:19-cv-11332-RWZ Document 2 Filed 06/14/19 Page 9 of 23

Defendant DeJohn would tell Plaintiff not to be “combative” in case notes for
merely doing her job.

It was not uncommon for employees and even managers to swear in the
workplace, and Plaintiff was never asked not to swear.

On or about December 15, 2017, Defendant DeJohn asked Plaintiff to meet him
for a meeting. The previous day had been a particularly trying day, and Plaintiff
began again explaining system suggestions and her need for assistance to
Defendant DeJohn. Plaintiff stated she was not assisted as she should be, and
while others ignored calls, she was left to perform additional duties.

Defendant DeJohn broke from company policy and suddenly and abruptly
terminated Plaintiff. Defendant DeJohn again stated, “I don’t think you can do
this job. I can’t make you professional. You don’t work with the people in
engineering well,” or words to that effect and terminated Plaintiff's employment.
In fact, Plaintiff had a good relationship with engineering except for Mr. oo
as outline above.

Defendant DeJohn walked Plaintiff out, mentioning that Plaintiff was
mismanaging her time. He also made reference to Plaintiff's children.

Plaintiff was fired without severance mere weeks before Christmas, losing the
insurance necessary to treat her and her children’s medical conditions.

A fellow employee put on the PIP around the time of Plaintiff's PIP was provided
a severance agreement.

Plaintiff was not given her bonus or a portion of her bonus for 2017, which was

scheduled to be 90% of the maximum potential bonus.
54.

35.

56.

Ss

58.

59.

60.

61.

62.

63.

Case 1:19-cv-11332-RWZ Document 2 Filed 06/14/19 Page 10 of 23

Plaintiff was not paid for on-call wages or accrued vacation.
Defendant DeJohn lied to employees and stated he gave Plaintiff a “really good”
severance, although initially Plaintiff was told she would not get a severance.
The company did not follow its own written policies regarding discrimination and
disability accommodation.
Defendants’ treatment of Plaintiff was in marked contrast to the treatment of her
coworkers who had not taken protected actions and were not disable/regarded as
disabled.
Defendants’ treatment of Plaintiff was in marked contrast to the treatment of her
male coworkers.
Defendant DeJohn’s and other Nasuni employees’ inappropriate and offensive
discriminatory comments, actions and hostile treatment created a hostile work
environment on the basis of sex/gender for Plaintiff.
Nasuni Corporation took various actions which contributed to a hostile work
environment on the basis of sex/gender, and/or constitute. adverse job actions.
Plaintiff's work environment was pervaded by harassment and abuse, resulting in
intimidation, humiliation, stibtnAtoation and significant anxiety. It posed a
formidable barrier to her full participation in the workplace.

The Defendants’ Motivation
The ostensible reason for the Plaintiff's dismissal was pretextual.

The Defendants’ conduct, as more particularly set forth above, was willful and

knowing.

10
64.

65.

66.

67.

68.

69.

70.

ahs

Wes

13.

Case 1:19-cv-11332-RWZ Document 2 Filed 06/14/19 Page 11 of 23

The Defendants’ conduct, as more particularly set forth above, was intended to
and did harm the Plaintiff.

The Defendants’ conduct, as more particularly set forth above, has caused the
Plaintiff to suffer emotional distress, and continues to do so.

The Defendants’ conduct, as more particularly set forth above, was made with the -
knowledge and intent to violate state and federal law.

The Defendants’ conduct, as more particularly set forth above, was carried out
with malice.

The Defendants’ conduct, as more particularly set forth above, was outrageous

and egregious, and warrants condemnation and deterrence.

COUNT I: Violation of the Family and Medical Leave Act,
29 U.S.C. § 2601, et seg. Against Defendant Nasuni Corporation

Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 68 and
incorporates them by reference herein.

Defendant Nasuni Corporation is an employer under the FMLA, 29 U.S.C. §
2611(4), and subject to its provisions.

The Plaintiffs conditions of back injury, anxiety and depression — separately and
cumulatively - constituted one or more serious health conditions pursuant to 29
U.S.C. § 2611(11). These conditions necessitated ongoing medical treatment and
at times necessitated absences from work.

As outlined above, Defendant Nasuni Corporation knew or should have known
that Ms. Stone has one or more qualifying conditions under the FMLA.
Plaintiff's sons had medical conditions which constituted one or more serious

health conditions pursuant to 29 U.S.C. § 2611(11). These conditions necessitated

11
74,

TD.

76.

Th

78.

79.

80.

81.

82.

Case 1:19-cv-11332-RWZ Document 2 Filed 06/14/19 Page 12 of 23

ongoing medical treatment and at times necessitated Plaintiff's absences from
work.

As outlined above, Defendant Nasuni Corporation knew or should have known
that Ms. Stone’s sons had one or more qualifying conditions under the FMLA.
Under the FMLA, 29 U.S.C. § 2612, Plaintiff was entitled to take up to 12 weeks
of intermittent leave during any 12-month period.

Defendant Nasuni Corporation had a duty to refrain from interfering with,
restraining, and/or denying the exercise or the attempt to exercise Plaintiff's rights
under 29 U.S.C. §§ 2611, et seq.

As more particularly described above, Defendant Nasuni Corporation interfered
with the Plaintiff's exercise of her rights under FMLA by, inter alia, failing to
alert her of her legal rights, denying her time off, complaining about her use of
leave, discouraging her from taking leave, issuing her unwarranted discipline/PIP,
and dismissing her from Defendant Nasuni Corporation’s employ for having
exercised her rights under the statute.

The interference described above violated the Plaintiff's rights under the FMLA.
Plaintiff suffered damages as a result of these unlawful acts.

Defendant Nasuni Corporation is liable to the Plaintiff for violating her rights
under the FMLA, 29 U.S.C.§ 2612.

COUNT II: Retaliation for Use of the Family and Medical Leave Act,
29 U.S.C. § 2601, et seg. Against Defendant Nasuni Corporation

Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 80 and
incorporates them by reference herein.

Defendant Nasuni Corporation was aware of Plaintiff's protected activities.

12
84.

85.

86.

87.

88.

89.

90.

Case 1:19-cv-11332-RWZ Document 2 Filed 06/14/19 Page 13 of 23

By complaining about her use of leave, discouraging her from taking leave,
denying her use of leave, issuing her unwarranted discipline, assigning her an
unreasonable workload, holding her to unreasonable standards, and dismissing her
from Defendant Nasuni Corporation’s employ for having exercised her rights
under the statute and dismissing the Plaintiff from its employ, and in divers other
ways as more particularly described above, Defendant Nasuni Corporation
retaliated against Plaintiff for exercising her rights under the FMLA.

Retaliation for the exercise of rights protected by the FMLA is a violation of law.
29 U.S.C. § 2615(a).

Plaintiff suffered damages as a result of this unlawful conduct.

Defendant Nasuni Corporation’s conduct in retaliating against the Plaintiff for the
exercise of her rights under FMLA was willful and intentional.

Defendant Nasuni Corporation is liable to the Plaintiff for violating her rights
under the FMLA, 29 U.S.C.§ 2612.

COUNT III: Violation of Americans with Disabilities Act,
42 U.S.C. § 12101, et seg.: Failure to Accommodate

Against Defendant Nasuni Corporation

Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 87 and
incorporates them by reference herein.

Plaintiff was, at all times, a qualified individual with a disability who was able to
perform the essential functions of her position with or without accommodation.
Plaintiff suffered from neck and back injury, anxiety and depression. These
impairments at times necessitated absences from work, required ongoing medical
treatment and substantially impaired her ability to eat, sleep, eat, think,

concentrate, walk and/or work, (among other major life activities).

13
O15

D2.

nu.

94.

95.

96.

97.

98.

99.

Case 1:19-cv-11332-RWZ Document 2 Filed 06/14/19 Page 14 of 23

Plaintiff's condition constituted a disability under the ADA, as amended, 42
U.S.C. § 12111, et seq.

Defendant Nasuni Corporation had notice of Ms. Stone’s impairment and need for
accommodation.

Defendant Nasuni Corporation had a duty to provide Plaintiff with reasonable
accommodations that did not impose an undue hardship.

On multiple occasions, Plaintiff made requests for reasonable accommodation,
including time off for medical treatment and managing her workload fo permit her
necessary sleep for her medical condition(s). By harassing Plaintiff about these
requests, assigning her an unreasonable workload, holding her to unreasonable
standards, and denying these requests, among other things, Defendant Nasuni
Corporation refused and directly and/or effectively failed to provide Ms. Stone
with the requested reasonable accommodation(s).

These accommodations were reasonable and would not have caused Defendant
Nasuni Corporation’s undue hardship.

Further, Defendant Nasuni Corporation failed to engage with Plaintiff in an
interactive dialogue in good faith.

The Plaintiff has suffered damages as a result of Defendant Nasuni Corporation’s
violations of law set forth above.

Defendant Nasuni Corporation is liable for the violations of law set forth above.

COUNT IV: Violation of Americans with Disabilities Act

EES

42 U.S.C. § 12101, et seg.: Discrimination and Retaliation
Against Defendant Nasuni Corporation

Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 98 and

incorporates them by reference herein.

14
Case 1:19-cv-11332-RWZ Document 2 Filed 06/14/19 Page 15 of 23

100. Defendant Nasuni Corporation discriminated against the Plaintiff on account of
her disability by, inter alia, complaining about her use of leave, discouraging her
from taking leave, denying her use of leave, issuing her unwarranted
discipline/PIP, assigning her an unreasonable workload, unfairly scrutinizing her
performance, and dismissing her from Defendant Nasuni Corporation’s employ
for having exercised her rights under the statute, and in divers other ways as more
particularly described above.

101. Defendants had notice of the Plaintiff's disability and of her protected activities
and was motivated by Plaintiff's disability and her protected activities in
terminating her employment.

102. In the alternative, Defendants regarded the Plaintiff as having a disability, and
discriminated against her on account of its perception that the Plaintiffs condition
constituted a disability as defined by the ADA, as amended.

103. Defendant Nasuni Corporation had a duty to refrain from retaliating and/or.
discriminating against the Plaintiff on account of her disability or perceived
disability

104. Defendant Nasuni Corporation’s sivlatons of law caused Plaintiff damages.

105. Defendant Nasuni Corporation is liable to Plaintiff for the violations of law set
forth above.

106. Defendant Nasuni Corporation’s acts of retaliation and discrimination against the
Plaintiff, as more particularly described above, were made with malice or with

reckless indifference to Ms. Stone’s federally protected rights.

15
Case 1:19-cv-11332-RWZ Document 2 Filed 06/14/19 Page 16 of 23

COUNT V: Title VII, 42 U.S.C. § 2000¢e, et seg. - Gender Discrimination and
Harassment Against Defendant Nasuni Corporation

107. Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 106 and
incorporates them by reference herein.

108. Defendant Nasuni Corporation is an employer under Title VII, 42 U.S.C. § 2000e
et seq., and subject to its provisions.

109. As outlined above, Defendant treated Plaintiff differently as to the terms and
conditions of her employment based upon her gender.

110. Plaintiff was harassed, discriminated against and retaliated against, at least in part,
based upon based upon her gender.

111. This environment and the conditions imposed upon Plaintiff related to and
adversely affected the terms and conditions of her employment.

112. Defendant Nasuni Corporation through its agents or supervisors failed to
adequately supervise, control, discipline, and/or otherwise penalize the conduct,
acts, and failures to act of Defendant DeJohn and others, as described above.

113. Defendant Nasuni Corporation failed to take all RR: and necessary steps to
eliminate gender discrimination from the workplace and to prevent it from
occurring in the future.

114. Plaintiff was severely and adversely affected by the Defendants’ conduct and the
failure of the Defendants to take reasonable steps to ensure that this
discriminatory conduct, harassment and retaliation would not continue.

115. The discrimination and harassment described above violated the Plaintiff's rights

under Title VII and caused her damages.

16
Case 1:19-cv-11332-RWZ Document 2 Filed 06/14/19 Page 17 of 23

116. Defendant Nasuni Corporation is liable to the Plaintiff for violating her rights
under Title VII.

COUNT VI: Title VII, 42 U.S.C. § 2000¢e, et seq. — Retaliation
Against Defendant Nasuni Corporation

117. Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 116 and
incorporates them by reference herein.

118. Defendant Nasuni Corporation is an employer within the meaning of Title VII, 42
U.S.C. § 2000e et seq., and subject to its provisions.

119. As herein alleged, the Defendants, by and through its officers, managing agents
and/or its supervisors, illegally retaliated against Plaintiff by unjustly subjecting
her to unjust scrutiny and standards, an assigned unreasonable workload,
unwarranted discipline/PIP, unwelcome and derisive comments and termination
solely because she had opposed the aforementioned discrimination. Defendants
had no legitimate reasons for any such act. Each said act of retaliation is in »
violation of Title VII.

120. Asadirect and proximate result of the Defendant’s willful knowing, and
intentional discrimination and retaliation against Plaintiff, Plaintiff has suffered
and will suffer damages.

121. The retaliation described above violated the Plaintiff's rights under Title VIL.

122. Defendant Nasuni Corporation is liable to the Plaintiff for violating her rights
under Title VII.

COUNT VII: Violation of M.G.L. c. 151B § 4— Sex Discrimination and
Harassment Against Defendant Nasuni Corporation

123. Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 122 and

17
124.

125.

126.

127.

128.

29.

130.

I31.

132.

Case 1:19-cv-11332-RWZ Document 2 Filed 06/14/19 Page 18 of 23

incorporates them by reference herein.

Defendant Nasuni Corporation is an employer under M.G.L. c. 151B, and subject
to its provisions.

Defendant treated Plaintiff differently as to the terms and conditions of her
employment based upon her sex.

Plaintiff was harassed and discriminated against, at least in part, based upon based
upon her sex and her complaining of unfair treatment.

This environment and the conditions imposed upon Plaintiff related to and
adversely affected the terms and conditions of her employment.

Defendant Nasuni Corporation through its agents or supervisors failed to
adequately supervise, control, discipline, and/or otherwise penalize the conduct,
acts, and failures to act of Defendant DeJohn and others, as described above.
Defendant Nasuni Corporation failed to take all reasonable and necessary steps to
eliminate sex discrimination from the workplace and to prevent it from occurring
in the future.

Plaintiff was severely and adversely affected by the Defendants’ conduct and the
failure of the Defendants to take reasonable steps to ensure that this
discriminatory conduct and harassment would not continue.

The above action and inaction violated the Plaintiff's rights under M.G.L. c. 151B
and caused her damages.

Defendant Nasuni Corporation is liable to the Plaintiff for violating her rights

under M.G.L. c. 151B.

18
Case 1:19-cv-11332-RWZ Document 2 Filed 06/14/19 Page 19 of 23

COUNT VIII: Violation of Mass. Gen. Laws c. 151B, § 4(16),
Handicap Discrimination Against Defendant Nasuni Corporation

133. Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 132 and
incorporates them by reference herein.

134. Plaintiff was, at all times, a qualified individual with a handicap who was able to
perform the essential functions of her position with or without accommodation.

135. Plaintiff's condition(s) constituted a handicap(s) under M.G.L. c. 151B, § 4(16).

136. Defendant Nasuni Corporation discriminated against the Plaintiff on account of
her handicap by, inter alia, complaining about her use of leave, discouraging her
from taking leave, denying her use of leave, issuing her unwarranted
discipline/PIP, holding her accountable for an unreasonable workload and
standards, and dismissing her from Defendant Nasuni Corporation’s employ for
having exercised her rights under the statute and dismissing the Plaintiff from its
employ, and in divers other ways, as more particularly described above.

137. The Defendants’ harassment and dismissal of Plaintiff were motivated by her
disability. |

138. In the alternative, Defendants regarded the Plaintiff as having a handicap or
impairment as defined by M.G.L. c. 151B, § 1(17), and discriminated against her
on the basis of that perception.

139. Defendant Nasuni Corporation had a duty to refrain from discriminating against
the Plaintiff on account of her handicap or on account of a perceived handicap.

140. Defendant Nasuni Corporation had a duty to provide Plaintiff with reasonable

accommodations that did not impose an undue hardship.

19
141.

142.

143.

144,

145,

146.

147.

148.

149.

150.

151,

Case 1:19-cv-11332-RWZ Document 2 Filed 06/14/19 Page 20 of 23

On multiple occasions, Defendant Nasuni Corporation interfered with Plaintiff's
approved requests for leave as a reasonable accommodation, directly or
effectively denying same.

These accommodations were reasonable and would not have caused Defendant
Nasuni Corporation undue hardship.

Further, Defendant Nasuni Corporation failed to engage with Plaintiff in an
interactive dialogue in good faith.

The Plaintiff has suffered damages from the violations of law set forth above.
Defendant Nasuni Corporation is liable to Plaintiff for the violations of law set
forth above.

Defendant Nasuni Corporation’s acts of discrimination against the Plaintiff, as
more particularly described above, were outrageous or egregious and warrant
punishment.

COUNT IX: Violation of Mass. Gen. Laws c. 151B, § 4(4),
Retaliation Against All Defendants

Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 146 and
incorporates them by reference herein.,

As outlined above, the Defendants retaliated and discriminated against Plaintiff
because she opposed the Defendants’ violation(s) of her rights under M.G.L. c.
151B, § 4.

The Plaintiff has suffered damages from the violations of law set forth above.
The Defendants are liable to Plaintiff for the violations of law set forth above.
The Defendants’ acts of discrimination against the Plaintiff, as more particularly

described above, were outrageous or egregious and warrant punishment.

20
Case 1:19-cv-11332-RWZ Document 2 Filed 06/14/19 Page 21 of 23

COUNT X: Violation of Mass. Gen. Laws c. 151B, §4(4A), Coercion,
Intimidation, Interference and Threats Against Defendant DeJohn

152. Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 151 and
incorporates them by reference herein.

153. As outlined above, Defendant DeJohn coerced, intimidated, and threatened
Plaintiff for, and interfered with Plaintiff's exercise and enjoyment of her rights to
a reasonable accommodation and to be free from discrimination and retaliation.

154. The Plaintiff has suffered damages from the violations of law set forth above.

155. Defendant DeJohn is liable to Plaintiff for the violations of law set forth above.

156. Defendant DeJohn’s acts of discrimination against the Plaintiff, as more
particularly described above, were outrageous or egregious and warrant
punishment.

COUNT XI: Violation of Mass. Gen. Laws c. 151B, § 4(5),
Aiding and Abetting Against Defendant DeJohn

157. Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 156 and
incorporates them by reference herein.

158. As outlined above, Defendant DeJohn aided, abetted, incited, compelled or
coerced the doing of acts forbidden eines M.G.L. c. 151B.

159. The Plaintiff has suffered damages from the violations of law set forth above.

160. Defendant DeJohn is liable to Plaintiff for the violations of law set forth above.

161. Defendant DeJohn’s acts of discrimination against the Plaintiff, as more
particularly described above, were outrageous or egregious and warrant

punishment.

21
Case 1:19-cv-11332-RWZ Document 2 Filed 06/14/19 Page 22 of 23

WHEREFOR, Plaintiff prays the court to:

a.

Adjudge Defendant Nasuni Corporation liable for the violations of law set
forth in Count I.

Adjudge Defendant Nasuni Corporation liable for the violations of law set
forth in Count II.

Adjudge Defendant Nasuni Corporation liable for the violations of law set
forth in Count III.

Adjudge Defendant Nasuni Corporation liable for the violations of law set
forth in Count IV.

Adjudge the Defendant Nasuni Corporation liable for the violations of law set
forth in Count V.

Adjudge the Defendants liable for the violations of law set forth in Count VI.
Adjudge Defendant DeJohn liable for the violations of law set forth in Count
VI. |
Adjudge Defendant DeJohn liable for the violations of law set forth in Count
Vil.

Adjudge both Defendants liable forthe violations of law set forth in Count IX.
Adjudge Defendant DeJohn liable for the violations of law set forth in Count
X.

Adjudge Defendant DeJohn liable for the violations of law set forth in Count
XI.

Award the Plaintiff lost wages, benefits and other economic losses according to

law.

22
Case 1:19-cv-11332-RWZ Document 2 Filed 06/14/19 Page 23 of 23

m. Award the Plaintiff damages for emotional pain and suffering according to law.

n.

oO.

Award the Plaintiff liquidated damages, as provided by law.

Award the Plaintiff punitive damages, as provided by law.

Award the Plaintiff pre- and post-judgement interest, according to law.

Award the Plaintiff her costs and reasonable attorneys’ fees, as provided by
law.

Grant the Plaintiff such additional relief, including equitable relief, as the court
deems reasonable and proper.

DEMAND FOR JURY TRIAL

Plaintiff requests a trial by jury on her claims.

Respectfully submitted,
CHRISTINA STONE,
By her attorney,

Dated: June 14, 2019 Thine LhukeAf

Melissa A. Pomfred (BBO# 665682)
melissa@pomfredlaw.com

Pomfred Law Offices, PLLC

5 East Street

Franklin, MA 02038

P: (508) 321-7859

F: (508) 321-9333

23
